IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-15-00104-CV

THOMAS RAY SIDES,
                                                                        Appellant
    v.

WILLIAM STEPHENS, DIRECTOR T.D.C.J.-I.D.,
                                        Appellee



                                 From Coryell County, Texas


                                MEMORANDUM OPINION


         Thomas Ray Sides, an inmate, filed a direct appeal to this Court of the disciplinary

action taken against him by the prison.1 As Sides acknowledges in his pleading, he may

have a right to appeal his disciplinary action to a district court. See generally TEX. GOV'T

CODE ANN. § 501.008(d) (West 2012). But we, as an appellate court, have no jurisdiction




1 Sides attached original exhibits to his appeal. We will return those exhibits to Sides with a copy of this
opinion and retain copies of those exhibits for our records. One of the exhibits is his inmate account
statement which reflects he is indigent.
of direct appeals in civil cases. See TEX. GOV'T CODE ANN. § 22.220 (West 2004); see also

TEX. CONST. Art. V, § 6.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the

fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.

        Accordingly, this appeal is dismissed for want of jurisdiction.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 2, 2015
[CV06]




Sides v. Stephens                                                                        Page 2